DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 14 June 2022.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.

Applicant argues (see page 7):
In any event the rejection fails. The office action asserts that Raikin describes a pooled memory that is configured as a combination of local memory and remote memory, but this appears to be factually incorrect. As can best be understood, every description in Raikin of a memory pool (see paragraphs [0005], [0049], [0051], and [0054]) appears to describe only remote memory. 
Applicant further notes that the word 'tier' does not appear in either Raikin or Tsirkin and those skilled in the art would appreciate that, absent an unreasonably broad, hindsight inspired construction, neither Raikin nor Tsirkin are concerned with multi-tier memories. Raikin discusses multiple computers in a cluster, a multiple cores in a processor, multiple CPUs in a computer, and a multiple clients on a server. But Raikin makes no mention whatsoever of memory tiers or a multiple tiers of memory. Likewise, Tsirkin discusses multiple servers, multiple OSs, multiple VMs, multiprocessor computers, multi-core processors, multi-chip modules, multiple balloons, and even multiple blocks of a page. But Tsirkin makes no mention whatsoever of memory tiers or a multiple tiers of memory. Accordingly, presuming a reasonably broad, fact-based claim construction, no combination of Raikin and Tsirkin can possibly teach or suggest the recited two or more memory tiers.
The Examiner respectfully disagrees.  Applicant refers to paragraphs [0005], [0049], [0051], and [0054] when discussing RAIKIN.  The Examiner clearly cited paragraphs [0027] and [0029] to disclose the local and remote memory allocations.  Applicants assertion that RAIKIN only discusses remote memory is not true.  Looking to paragraph [0027], the system memory can be used as a local allocation for the system which contains the memory, and a remote allocation for a separate system.  From the point of view of one particular system, that particular system contains memory.  The memory contained within the system would be local memory.  If that particular system needed additional memory, another system could allocate its memory to that particular system.  The memory from the another system would be considered remote memory from the point of view of the particular system.  While the references do not mention the word tier, the references do disclose the concept of memory tiers.  As one of ordinary skill in the art would understand, a memory tier would be one level in a hierarchically arranged memory system.  RAIKIN discloses a pooled memory system that allows a particular system to utilize local memory and remote memory.  This would be interpreted as a tiered memory system.  The local memory would have higher performance and response times based on its proximity to the particular system.  The remote memory would require and RDMA access which takes additional time, adding latency.  The result is two portions of memory with different performance characteristics.  These are the two tiers, which was clearly explained in the prior office action.  Absent any further definition for what would qualify as a memory tier, the Examiner believes the above interpretation is correct.

Applicant argues (see pages 7-8):
As can best be understood, the office action admits that Tsirkin fails to teach or suggest management of memory balloons based on two or more memory tiers associated with pooled memory, and accordingly relied on Raikin for the missing teaching. However, the office action fails to identify any description in Raikin that teaches or suggests management of memory balloons based on two or more memory tiers associated with pooled memory. Accordingly, the office action fails to establish even a prima facie case of obviousness for claims 1, 8, and 15. 
The office action states that "Raikin already discloses the use of two or more memory tiers." This is factually incorrect for the reasons set forth above. But even accepting the office action's unreasonably broad interpretation, only for the sake of argument, the rejection still fails. Quite simply, neither Raikin nor Tsirkin teach or suggest management of memory balloons based in any way on two or more memory tiers associated with pooled memory. As noted above, the office action admits that Tsirkin is silent in this regard and relies on Raikin for the missing Application. No teaching. The only balloon management mentioned in Raikin describes only the conventional inflation/deflation of balloons based on application demand (see paragraphs [0048] to [0049]). Raikin does not describe that the balloon driver makes any balloon management decisions based in any way on memory tiers associated with the pooled memory. 
Because neither Raikin nor Tsirkin, individually or in combination, teach or suggest management of memory balloons based on the respective tenants and two or more memory tiers associated with the pooled memory, claims 1, 8, and 15 are patentable over Raikin in view of Tsirkin. Favorable reconsideration and withdrawal of the rejection is respectfully requested.
The Examiner respectfully disagrees.  The Office Action clearly stated that RAIKIN did not disclose the use of memory balloons and that TSIRKIN was being relied upon to disclose memory balloons.  TSIRKIN discloses having a guest operating system utilize a memory balloon to make guest memory available (see [0018]).  As further explained in the Office Action, RAIKIN discloses a hypervisor executing on the system, with an operating system.  RAIKIN mentions the use of a balloon driver program, but fails to provide additional detail about how the memory balloon functions.  TSIRKIN provides the additional details of a memory balloon.  Since the memory balloon operates on the system memory (see RAIKIN [0048]), the memory balloon is operating on the local/remote memory allocations for each system.  As discussed previously, this local/remote allocation are the two memory tiers.  Therefore, the memory balloon is operating on the memory tiers.

Applicant argues (see page 9):
Paragraph [0019] is completely silent with respect to memory balloons. The office action goes on to make further statements without citation to any portion of the reference. Accordingly, the rejection is without factual basis or evidence. Applicant further notes that the word "share" occurs exactly once in Tsirkin at paragraph [0013] (that teaches only that "individual microprocessor dies are included in a single integrated circuit package and hence share a single socket"). 
Because neither Raikin nor Tsirkin, individually or in combination, teach or suggest the share of a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant, claims 3, 10, and 17 are separately patentable over Raikin in view of Tsirkin. Favorable reconsideration and withdrawal of the rejection is respectfully requested.
The Examiner respectfully disagrees.  Paragraph [0019] was cited to disclose allocation of memory to tenants.  The Examiner clearly cited paragraphs [0018] and [0020]-[0021] to disclose memory balloons.  TSIRKIN discloses the use of a hypervisor and a guest OS that executes on the hypervisor.  All the resources of the guest OS are used by any applications that execute on the guest OS.  That is the purpose of an operating system, the ability to insulate an application from the underlying hardware.  The guest OS implements the memory balloon to manage memory.  The applications that execute on the guest OS use the memory that is managed by the guest OS (see [0019]).  Since the applications that execute on the guest OS have to share the physical resources of the system, the memory balloon is considered as being shared among the applications.  Even though the word share is not explicitly used, the concept is clearly taught by TSIRKIN.

Applicant argues (see page 10):
The office action admits that Raikin (and presumably Tsirkin) fails to teach or suggest these claim recitations and accordingly relies on Quinn to provide the missing teaching. The office action assert that Quinn teaches the claim recitations at paragraphs [0037] and [0041], but this is incorrect. The "affinity domains" discussed in Quinn have nothing to do with the provision of memory affinity for applications of a tenant. In fact, Quinn explicitly defines the "affinity domains" described therein as "a cluster of processors and memory local to the cluster of processors" (see paragraph [0007]). Paragraph [0037] describes identifying an "affinity domain" from a memory address, which has nothing to with memory affinity between applications. Paragraph [0041] describes classifying memory into "affinity domains" based on performance characteristics of the memory, which also has nothing to with memory affinity between applications. Accordingly, neither the cited portion nor any other portion of Quinn describes the provision of memory affinity for two or more applications associated with a particular tenant. Accordingly, the rejection fails. 
Because neither Raikin nor Tsirkin nor Quinn, individually or in combination, teach or suggest the provision of memory affinity for two or more applications associated with a particular tenant of the respective tenants, claims 2, 9, and 16 are separately patentable over Raikin in view of Tsirkin, further in view of Quinn. Favorable reconsideration and withdrawal of the rejection is respectfully requested.
The Examiner respectfully disagrees.  TSIRKIN discloses how virtualization works on a computer system.  The hypervisor virtualizes the physical resources of the system and provides these virtualized resources to the virtual machine (see [0016]).  The guest OS then executes on these virtual resources, which include a virtual CPU and virtual memory (see [0016]-[0017]).  Memory pages are then allocated to applications by the guest OS (See [0019]).  QUINN discloses affinity domains based on the virtual memory addresses of the memory pages (see [0037]) and the NUMA domain for local memory to the CPU (see [0041]).  QUINN discloses the creation of affinity domains for memory pages.  When combined with TSIRKIN, the applications executing on the guest OS are allocated memory pages, these pages would then be part of an affinity domain using the teachings of QUINN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAIKIN (U.S. Patent Application Publication #2015/0293881) in view of TSIRKIN (U.S. Patent Application Publication #2017/0068554).

1.  RAIKIN discloses An electronic apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates (see [0026]-[0030]: host includes a chipset, which would be mounted on a substrate, and a CPU and associated control components, which are interpreted as logic), the logic to: provide an interface to a pooled memory (see [0029]: cache controller manages local and remote memory allocations and provides access to those memories in response to a memory request) that is configured as a combination of local memory and remote memory (see [0027]: system memory includes local memory that is part of the host computer, and remote memory that is part of other computers in the cluster), wherein the remote memory is shared between multiple compute nodes (see figure 3, depending on needs and allocation, the memory could be used by only one node or shared by other nodes, looking at host C, the memory is used locally and shared by host b and c), allocate respective memory portions of the pooled memory to respective tenants, associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants (see TSIRKIN below) and two or more memory tiers associated with the pooled memory (see [0027], [0029]: the local allocation of memory is treated as another cache level to cache data from the remote allocation, therefore, the local allocation is considered on tier and the remote allocation is considered another tier; additionally, the local and remote allocations would have different performance due to the physical locations of the memory, this would also lead to an interpretation where the local allocation is considered one tier while the remote allocation is considered another tier).
TSIRKIN discloses the following elements not disclosed by RAIKIN: allocate respective memory portions of the pooled memory to respective tenants (see [0019]: hypervisor allocates memory to virtual machines and guest OS {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0018]: Guest OS uses a memory balloon, the balloon that the OS is using is considered as being associated with the Guest OS), and manage the respective memory balloons based on the respective tenants (see [0020]-[0021]: memory balloons are used to balance memory allocation among the virtual machines and guest OS).  RAIKIN already discloses the use of two or more memory tiers, therefore the memory balloon disclosed by TSIRKIN would manage the allocation of the memory pool disclosed by RAIKIN among the virtual machines/Guest OS.  Also, RAIKIN does disclose the use of a memory balloon that operates in conjunction with a hypervisor to manage memory usage.  TSIRKIN provides a more in depth teaching of the use of a memory balloon in a virtualized environment.  The use of a memory balloon as disclosed by TSIRKIN provides improved memory management in a virtual environment.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to associate and manage memory balloons that are associated with a tenant, as disclosed by TSIRKIN.  One of ordinary skill in the art would have been motivated to make such a modification to improve the memory management in a virtual environment, as taught by TSIRKIN.  RAIKIN and TSIRKIN are analogous/in the same field of endeavor as both references are directed to managing shared memory using memory balloons.

3.  The apparatus of claim 1, wherein the logic is further to: share a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see TSIRKIN [0019]: multiple applications are associated with the Guest OS, since the balloon is associated with the Guest OS {tenant} the balloon is shared among the applications).

5.  The apparatus of claim 1, wherein the logic is further to: determine if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, request free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see RAIKIN [0049]: balloons are inflated to deflated on each node in response to memory usage, as memory is exhausted in one node, a balloon is deflated in another node to make memory available).

8.  RAIKIN discloses An electronic system, comprising: pooled memory configured as a combination of local memory and remote memory (see [0027]: system memory includes local memory that is part of the host computer, and remote memory that is part of other computers in the cluster), wherein the remote memory is shared between multiple compute nodes (see figure 3, depending on needs and allocation, the memory could be used by only one node or shared by other nodes, looking at host C, the memory is used locally and shared by host b and c); and logic communicatively coupled to the pooled memory (see [0026]-[0030]: host includes a CPU and associated control components, which are interpreted as logic), the logic to: provide an interface to the pooled memory (see [0029]: cache controller manages local and remote memory allocations and provides access to those memories in response to a memory request), allocate respective memory portions of the pooled memory to respective tenants, associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants (see TSIRKIN below) and two or more memory tiers associated with the pooled memory (see [0027], [0029]: the local allocation of memory is treated as another cache level to cache data from the remote allocation, therefore, the local allocation is considered on tier and the remote allocation is considered another tier; additionally, the local and remote allocations would have different performance due to the physical locations of the memory, this would also lead to an interpretation where the local allocation is considered one tier while the remote allocation is considered another tier).
TSIRKIN discloses the following elements not disclosed by RAIKIN: allocate respective memory portions of the pooled memory to respective tenants (see [0019]: hypervisor allocates memory to virtual machines and guest OS {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0018]: Guest OS uses a memory balloon, the balloon that the OS is using is considered as being associated with the Guest OS), and manage the respective memory balloons based on the respective tenants (see [0020]-[0021]: memory balloons are used to balance memory allocation among the virtual machines and guest OS).  RAIKIN already discloses the use of two or more memory tiers, therefore the memory balloon disclosed by TSIRKIN would manage the allocation of the memory pool disclosed by RAIKIN among the virtual machines/Guest OS.  Also, RAIKIN does disclose the use of a memory balloon that operates in conjunction with a hypervisor to manage memory usage.  TSIRKIN provides a more in depth teaching of the use of a memory balloon in a virtualized environment.  The use of a memory balloon as disclosed by TSIRKIN provides improved memory management in a virtual environment.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to associate and manage memory balloons that are associated with a tenant, as disclosed by TSIRKIN.  One of ordinary skill in the art would have been motivated to make such a modification to improve the memory management in a virtual environment, as taught by TSIRKIN.  RAIKIN and TSIRKIN are analogous/in the same field of endeavor as both references are directed to managing shared memory using memory balloons.

10.  The system of claim 8, wherein the logic is further to: share a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see TSIRKIN [0019]: multiple applications are associated with the Guest OS, since the balloon is associated with the Guest OS {tenant} the balloon is shared among the applications).

12.  The system of claim 8, wherein the logic is further to: determine if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, request free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see RAIKIN [0049]: balloons are inflated to deflated on each node in response to memory usage, as memory is exhausted in one node, a balloon is deflated in another node to make memory available).

15.  RAIKIN discloses A method of managing memory, comprising: providing an interface to a pooled memory (see [0029]: cache controller manages local and remote memory allocations and provides access to those memories in response to a memory request) that is configured as a combination of local memory and remote memory (see [0027]: system memory includes local memory that is part of the host computer, and remote memory that is part of other computers in the cluster), wherein the remote memory is shared between multiple compute nodes (see figure 3, depending on needs and allocation, the memory could be used by only one node or shared by other nodes, looking at host C, the memory is used locally and shared by host b and c); allocating respective memory portions of the pooled memory to respective tenants; associating respective memory balloons with the respective tenants that correspond to the allocated respective memory portions; and managing the respective memory balloons based on the respective tenants (see TSIRKIN below) and two or more memory tiers associated with the pooled memory (see [0027], [0029]: the local allocation of memory is treated as another cache level to cache data from the remote allocation, therefore, the local allocation is considered on tier and the remote allocation is considered another tier; additionally, the local and remote allocations would have different performance due to the physical locations of the memory, this would also lead to an interpretation where the local allocation is considered one tier while the remote allocation is considered another tier).
TSIRKIN discloses the following elements not disclosed by RAIKIN: allocate respective memory portions of the pooled memory to respective tenants (see [0019]: hypervisor allocates memory to virtual machines and guest OS {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0018]: Guest OS uses a memory balloon, the balloon that the OS is using is considered as being associated with the Guest OS), and manage the respective memory balloons based on the respective tenants (see [0020]-[0021]: memory balloons are used to balance memory allocation among the virtual machines and guest OS).  RAIKIN already discloses the use of two or more memory tiers, therefore the memory balloon disclosed by TSIRKIN would manage the allocation of the memory pool disclosed by RAIKIN among the virtual machines/Guest OS.  Also, RAIKIN does disclose the use of a memory balloon that operates in conjunction with a hypervisor to manage memory usage.  TSIRKIN provides a more in depth teaching of the use of a memory balloon in a virtualized environment.  The use of a memory balloon as disclosed by TSIRKIN provides improved memory management in a virtual environment.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to associate and manage memory balloons that are associated with a tenant, as disclosed by TSIRKIN.  One of ordinary skill in the art would have been motivated to make such a modification to improve the memory management in a virtual environment, as taught by TSIRKIN.  RAIKIN and TSIRKIN are analogous/in the same field of endeavor as both references are directed to managing shared memory using memory balloons.

17.  The method of claim 15, further comprising: sharing a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see TSIRKIN [0019]: multiple applications are associated with the Guest OS, since the balloon is associated with the Guest OS {tenant} the balloon is shared among the applications).

19.  The method of claim 15, further comprising: determining if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined. requesting free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see RAIKIN [0049]: balloons are inflated to deflated on each node in response to memory usage, as memory is exhausted in one node, a balloon is deflated in another node to make memory available).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAIKIN (U.S. Patent Application Publication #2015/0293881) and TSIRKIN (U.S. Patent Application Publication #2017/0068554) as applied to claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 above, and further in view of QUINN (U.S. Patent Application Publication #2020/0285588).

2.  The apparatus of claim 1 (see RAIKIN above), wherein the logic is further to: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see QUINN below).
QUINN discloses the following features not disclosed by RAIKIN: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see [0037], [0041]: affinity domains for memory assigned to a CPU).  The use of affinity domains can improve memory access time (see [0037]).  In a NUMA system, different memory regions may have different access times due to local and remote memory being allocated (see [0041]).  The system disclosed by RAIKIN is a NUMA system since each host can be allocated local memory and memory that is remote and located on another host.  Creating affinity domains, as disclosed by QUINN, would improve memory access and ensure that memory that is allocated has similar characteristics (see [0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to provide memory affinity for two or more applications, as disclosed by QUINN.  One of ordinary skill in the art would have been motivated to make such a modification to improve memory access performance, as taught by QUINN.  RAIKIN and QUINN are analogous/in the same field of endeavor as both references are directed to systems with non-uniform memory access.

9.  The system of claim 8 (see RAIKIN above), wherein the logic is further to: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see QUINN below).
QUINN discloses the following features not disclosed by RAIKIN: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see [0037], [0041]: affinity domains for memory assigned to a CPU).  The use of affinity domains can improve memory access time (see [0037]).  In a NUMA system, different memory regions may have different access times due to local and remote memory being allocated (see [0041]).  The system disclosed by RAIKIN is a NUMA system since each host can be allocated local memory and memory that is remote and located on another host.  Creating affinity domains, as disclosed by QUINN, would improve memory access and ensure that memory that is allocated has similar characteristics (see [0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to provide memory affinity for two or more applications, as disclosed by QUINN.  One of ordinary skill in the art would have been motivated to make such a modification to improve memory access performance, as taught by QUINN.  RAIKIN and QUINN are analogous/in the same field of endeavor as both references are directed to systems with non-uniform memory access.

16.  The method of claim 15 (see RAIKIN above), further comprising: providing memory affinity for two or more applications associated with a particular tenant of the respective tenants (see QUINN below).
QUINN discloses the following features not disclosed by RAIKIN: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see [0037], [0041]: affinity domains for memory assigned to a CPU).  The use of affinity domains can improve memory access time (see [0037]).  In a NUMA system, different memory regions may have different access times due to local and remote memory being allocated (see [0041]).  The system disclosed by RAIKIN is a NUMA system since each host can be allocated local memory and memory that is remote and located on another host.  Creating affinity domains, as disclosed by QUINN, would improve memory access and ensure that memory that is allocated has similar characteristics (see [0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to provide memory affinity for two or more applications, as disclosed by QUINN.  One of ordinary skill in the art would have been motivated to make such a modification to improve memory access performance, as taught by QUINN.  RAIKIN and QUINN are analogous/in the same field of endeavor as both references are directed to systems with non-uniform memory access.

Allowable Subject Matter
Claims 4, 6-7, 11, 13-14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136